Title: From George Washington to Robert Cary & Company, 20 November 1772
From: Washington, George
To: Robert Cary & Company



Gentn
Williamsburg Novr 20th 1772

By some kind of mismanagement Seven Hogsheads of Mr Custis’s Tobacco (from the Plantation on the Eastern Shore) missed a Passage in Captain Peterson; and Insurance made for that many more than the Ship carried of his, which you will please to have rectified, as I knew nothing of the disappointment till I came to this place a few days ago—I have drawn two Bills upon you of this date in favour of  for One hundred and fifty and Two hundred and fifty pounds Sterling which

please to pay and place to Mr Custis’s and you will thereby oblige Gentn Yr Most Hble Servt

Go: Washington

